Citation Nr: 1613218	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.
 
3.  Entitlement to a disability rating in excess of 10 percent for a skin disability.


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Winston-Salem RO has current jurisdiction.

In November 2012, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In March 2014, the Board reopened the claim for service connection for an acquired psychiatric disorder, and remanded the matter, on the merits, for further development.  The remaining claims were also remanded for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Veteran's attorney submitted a letter from the Social Security Administration reflecting the Veteran's receipt of disability benefits, and requested VA to consider the records.  VBMS Entry 2/1/13.  The records must be requested.  See 38 C.F.R. § 3.159(c)(2) .

Additionally, pursuant to the Board's March 2014 remand directives, a VA psychiatric examination was conducted in May 2015.  The examiner determined the Veteran did not any psychiatric diagnosis.  However, the record reflects various diagnoses, including PTSD, depression, and dysthymia.  VBMS Entries 12/7/10, p. 50/79; 5/24/10, p. 11/16.  The Veteran may still receive service connection for the disorders if he had them when he submitted his claim. McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability when a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.)  A further opinion must be obtained addressing this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration (SSA) a copy of the decision regarding the Veteran's claim for disability benefits pertinent to the appeal, as well as copies of all medical records underlying those determinations.  See, e.g. VBMS Entry 2/1/13.

2.  After the above-development has been completed, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including PTSD.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  If there is disagreement with a prior diagnosis, the examiner must explain why, and if it is a matter where the disability resolved, the examiner must explain the reason for such resolution. The examiner must also attempt to identify the time at which the disorder resolved.  In such a case, the examiner must render the below opinions as to the period during which the disorder was present.

The examiner's attention is drawn to the following:

* May 2015 VA examination report indicating the Veteran did not have any psychiatric diagnosis.

* VA treatment records diagnosing including PTSD, depression, and dysthymia.  VBMS Entries 12/7/10, p. 50/79; 5/24/10, p. 11/16.

(B.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

The examiner's attention is drawn to the following:

* February 1973 Report of Medical History documenting nervousness.

* DD Form 214 documenting 1 year, 0 days, and 0 months of Vietnam service 

(C.)  With respect to PTSD, the RO/AMC must provide the examiner with a summary of any verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(D.)  The examiner must also provide an opinion as to whether a psychosis manifested within one year of separation from service.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




